Citation Nr: 0506287	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  02-20 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

Entitlement to service connection for squamous cell 
carcinoma, right tonsil, claimed as secondary to exposure to 
herbicides.

REPRESENTATION

Appellant represented by:  Tennessee Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to November 
1969.  His service included a tour in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  In August 2003, the veteran 
attended a Board hearing at the RO.  

For the reasons stated below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran contends that his diagnosed squamous cell 
carcinoma of the right tonsil is due to his exposure to 
herbicides in service.

In June 2004, the Board requested the opinion of a VA medical 
expert (VHA).  See 38 C.F.R. § 20.901(a) (2004).  A VHA 
opinion was obtained in July 2004 and has been associated 
with the veteran's claims folder.  In September 2004, a 
letter was sent to the veteran's representative (and the 
veteran) providing him with a copy of the VHA opinion and 
soliciting additional evidence or argument.  38 C.F.R. 
§ 20.903(a) (2004).  The RO informed the veteran's 
representative that he could, on behalf of the veteran, waive 
the veteran's right to remand the case for the RO's review of 
the VHA opinion and proceed with the Board review, or, remand 
the case to the RO for its review of the new evidence in the 
first instance.  The RO further informed the veteran's 
representative that if there was no response within 60 days, 
the Board would assume that the appellant did not wish to 
waive RO consideration and the appeal would be remanded for 
the RO's review.

In October 2004, the veteran submitted a letter to the Board 
informing the Board that his representative advised him not 
to respond to the September 2004 correspondence in any 
manner.  Accordingly, the Board assumes that the veteran has 
not waived initial review of the VHA opinion by the RO.

At the time the veteran was furnished a copy of the medical 
opinion and asked if he wished to waive preliminary RO 
review, it appeared that such action was necessary before the 
Board could undertake appellate review.  See Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Padgett v. 
Principi, 18 Vet.App. 188 (2004).  Since that time, the 
Padgett case has been withdrawn and referred to the full 
Court for review.  Padgett v. Principi, No. 02-2259 (U.S. 
Vet. App. Sept. 14, 2004) (en banc) (per curiam order).  In 
other words, there is some lack of clarity at this time as to 
any requirement that the VHA opinion be reviewed on a 
preliminary basis by the RO prior to the Board's appellate 
review.  However, the veteran was advised that if he did not 
waive preliminary RO review that the case would be returned 
to the RO for such review, and upon advice of his 
representative he has effectively indicated that he will not 
waive any right to preliminary RO review.  Under these 
circumstances, the Board believes that case must be returned 
to the RO to afford the veteran due process of law. 

In consideration of the foregoing, this case is hereby 
REMANDED to the RO for the following actions:

The RO should review the claims file, to 
include all evidence added to the record 
since the issuance of the statement of 
the case in October 2002, including the 
VHA opinion received in July 2004.  The 
RO should readjudicate the issue of 
entitlement to service connection for 
squamous cell carcinoma, right tonsil, 
claimed as secondary to exposure to 
herbicides.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, and should be afforded an 
opportunity to respond.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



